Citation Nr: 0600672	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
January 8, 2005 and a rating in excess of 20 percent from 
January 8, 2005 for the service connected bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected tinnitus.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from February 1943 to April 
1946.

This appeal arises from a July 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability (TDIU) is referred to the RO for appropriate 
consideration.

With regard to the claim for the assignment of an initial 
rating in excess of 10 percent for bilateral tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board of Veterans' Appeals (Board) which concluded that no 
more than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  As the veteran's current claim falls under the 
umbrella of section (1) above, in compliance with the stay 
that has been imposed, the Board will not further address 
this issue pending the issuance of a final decision in the 
Smith case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 8, 2005, on VA audiology evaluation 
conducted in June 2002,  the veteran had Level I hearing loss 
of the right ear.    

3.  Prior to January 8, 2005, on VA audiology evaluation 
conducted in June 2002, the veteran had Level III hearing 
loss of the left ear.

4.  From January 8, 2005, on VA audiology evaluation 
conducted in that month, the veteran had Level III hearing 
loss of the right ear.

5.  From January 8, 2005, on VA audiology evaluation 
conducted in that month, the veteran had Level VII hearing 
loss of the left ear.

6.  The veteran's service connected bilateral hearing loss 
has not resulted in marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular scheme.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating prior to January 8, 2005 and a rating in excess of 20 
percent from January 8, 2005 for the service connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2002, the veteran filed a claim of entitlement to 
service connection for disability relating to the ears.

On the authorized VA audiological evaluation in June 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
45
LEFT
50
50
80
85
90

Speech audiometric revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear. 

On the authorized VA audiological evaluation on January 8, 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
100
100
LEFT
50
55
70
80
100

Speech audiometric revealed speech recognition ability of 84 
percent in the right ear and of 64 percent in the left ear.  
It was opined that with appropriately fitted hearing aids the 
veteran would be able to communicate in a number of 
employment settings.

The veteran's claim for a higher rating for bilateral hearing 
loss originated following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves a rating assigned in connection with 
the original grant of service connection for bilateral 
hearing loss, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.

The Board notes that by rating decision in July 2002, service 
connection was granted for bilateral hearing loss and a 
noncompensable evaluation was assigned under the provisions 
of Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
noncompensable evaluation was based on the June 2002 
audiology results.  Following the administration of another 
VA audiology evaluation on January 8, 2005, a 20 percent 
evaluation was assigned by rating action in July 2005, 
effective from the date of the January 2005 evaluation.  As a 
result, the issue on appeal is entitlement to an initial 
compensable rating prior to January 8, 2005 and a rating in 
excess of 20 percent from January 8, 2005 for the service 
connected bilateral hearing loss. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
pure tone threshold average, as contained in a series of 
tables within the regulations.  The pure tone threshold 
average is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In this case, the audiometric test results from June 2002 do 
not meet the criteria for the exceptional patterns of hearing 
loss specified in 38 C.F.R. § 4.86(a) or (b).  Upon 
application of the June 2002 audiometric findings, the Board 
reaches the following findings.  The numeric designation for 
the hearing loss in the right ear is Level I, based on a 
puretone threshold average of 33 and speech discrimination of 
96 percent.  For the left ear, the numeric designation using 
Table VI is Level III, based on a puretone threshold average 
of 76 and speech discrimination of 88 percent.  When applied 
to Table VII, the numeric designations of Level I for the 
better ear and Level III for the poorer ear, translate to a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85, 4.86 and 4.87.  Accordingly, the Board finds that 
the preponderance of the evidence does not support the 
assignment of a compensable disability evaluation for 
bilateral hearing loss prior to January 8, 2005.  Moreover, 
at no time before January 8, 2005 did the medical evidence 
support the assignment of a compensable evaluation; 
therefore, there is no basis for the assignment of a staged 
rating under the Fenderson case.  

With regard to the January 2005 audiology evaluation, the 
test results for the right ear do not meet the criteria for 
the exceptional patterns of hearing loss specified in 
38 C.F.R. § 4.86(a) or (b).  The audiometric test results for 
the left ear do not meet the criteria for the exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86(b); however, 
as the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are all 55 decibels or more, the left ear does meet the 
criteria of 38 C.F.R. § 4.86(a).  

Upon application of the January 2005 audiometric findings in 
concert with the application of the criteria for an 
exceptional pattern of hearing loss under section 4.86(a) for 
the left ear, the Board reaches the following findings.  The 
numeric designation for the hearing loss in the right ear is 
Level III, based on a puretone threshold average of 77 and 
speech discrimination of 84 percent.  For the left ear, the 
numeric designation using Table VI is Level VII, based on a 
puretone threshold average of 76 and speech discrimination of 
64 percent.  The numeric designation using Table VIA is Level 
VI based on a puretone threshold average of 76.  As the 
numeric designation using Table VI is higher, it will be used 
to determine the percentage rating of the veteran's hearing 
loss disability.

When applied to Table VII, the numeric designations of Level 
III for the better ear and Level VII for the poorer ear, 
translate to a 20 percent evaluation under the provisions of 
38 C.F.R. §§ 4.85, 4.86 and 4.87.  Accordingly, the Board 
finds that the preponderance of the evidence does not support 
the assignment of a disability evaluation higher than the 20 
percent rating that is in effect from January 8, 2005.  
Moreover, at no time since January 8, 2005 has the medical 
evidence supported the assignment of an evaluation in excess 
of 20 percent; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his hearing loss.  Moreover, while 
symptoms bother the veteran, there is no evidence that 
bilateral hearing loss precludes the veteran from being 
employed.  The veteran indicated that he had been employed as 
recently as February 2002.  And the VA examiner opined in 
January 2005, that with appropriately fitted hearing aids, 
the veteran would be able to communicate in a number of 
employment settings.  

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned 20 percent evaluation.  Thus, 
extraschedular consideration is not warranted in this case. 


VCAA

With regard to the issue of entitlement to an initial 
compensable rating prior to January 8, 2005 and a rating in 
excess of 20 percent from January 8, 2005 for the service 
connected bilateral hearing loss, the Board notes that on 
December 22, 2003, VA's Office of General Counsel issued a 
precedential opinion which held that if, in response to a 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
bilateral hearing loss following the issuance of the July 
2002 rating decision that granted entitlement to service 
connection for bilateral hearing loss.  The claim for a 
higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see March 2002 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case and VCAA 
notice requirements are not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim for a higher 
rating.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA records have been 
obtained.  The veteran has not requested a hearing in 
relation to this appeal.  Accordingly, the Board finds that 
the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, VA audio examinations were 
conducted in June 2002 and January 2005.  The Board finds 
that the evidence of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another examination.  As another 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial compensable rating prior to January 
8, 2005 and a rating in excess of 20 percent from January 8, 
2005 for the service connected bilateral hearing loss is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


